 STATE BANK OF INDIA•State Bank of India and Local 6, International Fed-eration of Health Professionals, InternationalLongshoremen's Association, AFL-CIO. Case2-CA-1966714 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISUpon a charge filed by the Union 26 May 19831the General Counsel of the National Labor Rela-tions Board issued a complaint 20 July against theBank, the Respondent, alleging that it has violatedSection 8(a)(5) and (1) of the National Labor Itetions Act. Copies of the charge and the complaintwere duly served on the parties to this proceeding.The complaint alleges that about 28 April theRespondent, without notice to or bargaining -withthe Union, granted a wage increase to unit employ-ees effective retroactively to 1 April. On 2 Augustthe Respondent filed its answer to the complaintadmitting in part and denying in part the allega-tions of the Complaint.On 17 October the General Counsel filed aMotion for Summary Judgment. On 19 October theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause whY themotion should not be granted. The Bank filed a re-sponse.The National Labor Relations Board has delegat-ed . its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its response to the Notice to 'Show Cause, theBank contends that the Board should deny theMotion for Summary Judgment and dismiss thecomplaint in its entirety because: (1) The Bank is adirect instrumentality of the Government of Indiaand therefore is not an "employer" as that term isdefined in the National Labor Relations Act or inthe alternative is an employer over which theBoard in its discretion should not exercise jurisdic-tion; (2) there is now pending before the Board arelated Motion for Summary Judgment which pre-sents a threshold issue testing the underlying certi-fication; and (3) the Respondent promised the wageincrease, to its employees in October 1982 and theincrease was given as of a date the Bank tradition-ally has granted salary increases. •In his Motion for Summary Judgment, the Gen-eral Counsel asserts that the Bank is raising issueswhich were raised and determined or could have1 All dates are in 1983 unless otherwise indicatedbeen raised and determined in the underlying rep-resentation proceeding. We agree with the GeneralCounsel.In a letter dated 4 March, the Union noted itscertification2 by the, Board and demanded that theBank- bargain with it. By letter dated 17 March, theBank's attorney notified the Union that the Bankconsidered the Board's certification of the Union tobe wrong and that it would therefore decline tobargain with the Union. The Bank has refused atall times since 17 March to bargain with the Union.On 28 April the Bank granted wage increases ret-roactive to 1 April to its employees in the unit de-scribed above without prior notification to, or con-sultation or negotiations with, the Union.The Bank contends that the Board does not havejurisdiction over it because it is a direct instrumen-tality of the Government of India and therefore itis not an "employer" as that term is defined in theAct. The Board rejected this argument in StateBank of India, 2,29 NLRB 838 (1977), and that de-cision is controlling here.3The Bank further contends that the pendingtechnical 8(a)(5) proceeding would render prelim-titre a decision in the instant case. The Board, hasgranted the Motion, for Summary Judgment inCase 2-CA-19487, thereby rendering this conten-tion moot.4Finally, the Bank's contention that it gave thewage increase on the basis of an earlier promise isnot a legally sufficient defense. Even accepting theBank's evidence that the employees were promiseda wage increase in April and that the timing. of theincrease was predetermined, the amount of the in-crease was discretionary and became a matter as towhich the Bank was obligated to consult with thebargaining agent.5We therefore find that the Bank has raised noissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Company is a 'financial institution organizedunder the'laws of India and licensed to do businessin the State of New York, with a place of businessThe Union was certified as the representative of the employees in theappropriate unit 23 February in Case 2-RC-193722 See also State Bank of India, 262 NLRB 1108 (1982)4 273 NLRB 38 (1984)5-Charles Mfg Co. 245 NLRB 39 (1979), Onezta Knitting Mills, 205NLRB 500 fn 1 (1973) See also State Farm Mutual Auto Insurance Ca,195 NLRB 871, 890 (1972)273 NLRB No. 39 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDat 460 Park Avenue, New York, New York. Annu-ally, in the course and conduct of its business oper-ations, the Respondent derives gross revenues inexcess of $1 million and engages in interstate finan-cial transactions in excess of $100,000 from its NewYork place of business. We find that the Companyis an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization Within the mean-ing of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Unit and the Union's RepresentativeStatusThe following-employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-tithe employeesemployed by Respondent at its 460 ParkAvenue, New York, New York facility includ-ing tellers, clerks, clerk-typists, messengers,bookkeepers, receptionists, secretaries and ma-chine operators, but excluding all officers,managerial and professional employees, confi-dential employees, India-based temporary andother temporary employees, maintenance em-ployees, guards and supervisors as defined inthe Act.The Union was certified as the collective-bargain-ing representative of the employees in the unit on23 February, and the -Union continues to be the ex-clusive representative under Section 9(a) of theAct.B. The Refusal to BargainAbout 28 April the Respondent, without noticeto or bargaining with the Union, granted a wageincrease to employees in the unit.-We find the Respondent has, by this conduct,violated Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy granting a wage increase to unit employeeson 28 April 1983, without notice to or bargainingwith the Union, the Company has engaged inunfair labor practices within the ,meaning of Sec-tion 8(a)(5) and -(1) and Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act,- we shall order itto cease and desist and, on request, bargain collec-tively with the Union concerning wage increasesfor unit employees.ORDERThe National Labor Relations Board herebyorders that the Respondent, State Bank of India,New York, New York, its officers, agents, succes-sors, and assigns, shall .1., Cease and desist from_ (a) Refusing to bargain with Local 6, Interna-tional ,Federation of Health Professionals, Interna-tional Longshoremen's Association, AFL-CIO asthe exclusive bargaining representative of its em-ployees in the bargaining unit, by granting wage in-creases without prior notice to or bargaining withthe Union, providing that the Respondent shall notbe required to rescind any wage increase previous-ly granted.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit concerning wage increases.All full-time and regular part-time employeesemployed by Respondent at its 460 ParkAvenue,. New York, New York facility includ-ing tellers, clerks, clerk-typists, messengers,bookkeepers, receptionists, secretaries and ma-chine operators, but excluding all officers,managerial and professional employees, confi-dential -employees, India-based temporary andother temporary employees, maintenance em-ployees, guards and supervisors as defined inthe Act.(b)Post at its facility in New -York, New York,copies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the Re-gional Director for Region 2, after being signed bythe Respondent's authorized representative,- shallposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able .steps shall be taken by the Respondent toensure that the notices- are not altered, defaced, orcovered by any other material.1 If this Order is enforced by a Judgment Of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board " STATE BANK OF INDIA269(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT grant wage increases to unit em-ployees without prior notice to or bargaining withLocal 6, International Federation of Health Profes-sionals, International Longshoremen's Association,AFL-CIO as the exclusive representative of its em-ployees in the following appropriate unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 of •the Act.WE WILL, on request, bargain with the Union, asthe exclusive representative of all employees in thebargaining unit described below, with respect towage increases. The bargaining unit is:All full-time and regular part-time employeesemployed by Respondent at its 460 ParkAvenue, New York, New York facility includ-ing tellers, clerks, clerk-typists, messengers,bookkeepers, receptionists, secretaries and ma-chine operators, but excluding all officers,managerial and professional employees, confi-dential employees, India-based temporary and• other temporary employees, maintenance em-ployees, guards and supervisors as defined inthe Act.STATE BANK OF INDIA